DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ghanem (Pub.No. US 2012/0286696 A1) discloses a power factor correction (PFC) controller (FIG. 6, integrated PWM/PFC controller U1) of a power supply system (FIG. 6, 116)  comprising “a variable impedance (paragraph [0037], “The current controller 112 uses a variable impedance to control the current”); a voltage sampling input (FIG. 6, VM) of the PFC controller (FIG. 6), the variable impedance comprising: a first current limiting resistor (FIG. 4, R1) and a second current limiting resistor (FIG. 4, R2) coupled in series (FIG. 4) with one another.

The prior art fails to teach or reasonably suggest a negative injection circuit coupled to a power factor correction (PFC) controller of a power supply system comprising “a downshifter configured to downshift a ground signal to generate a negative voltage signal; a variable impedance coupled between the downshifter and the PFC controller, and configured to inject a negative injection voltage into a voltage sampling input of the PFC controller, the variable impedance comprising: a first current limiting resistor and a second current limiting resistor coupled in series with one another and between the downshifter and the voltage sampling input of the PFC controller”, in combination with the other limitations of the claim.

Dependent claims 2-13 are allowed by virtue of its dependency.

Regarding claim 14, The prior art fails to teach or reasonably suggest a power supply system comprising “a downshifter configured to downshift a ground signal to generate a negative voltage signal; and a variable impedance coupled between the downshifter and the PFC controller, and configured to inject a negative injection voltage into the voltage sampling input of the PFC controller, the variable impedance comprising: a first current limiting resistor and a second current limiting resistor coupled in series with one another and between the downshifter and the voltage sampling input of the PFC controller”, in combination with the other limitations of the claim.

Dependent claims 15-20 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831